PER CURIAM.
We are of the opinion that this court is without jurisdiction to allow the petition for the proposed' amendment, and *121that no reasons are presented which would justify an order remanding the case to the District Court. See Nashua & Lowell R. Corp. v. Boston & L. R. Corp., 61 Fed. 237, 245, 9 C. C. A. 468; Mossberg et al. v. Nutter, 124 Fed. 966, 60 C. C. A. 98; Greene v. United Shoe Machinery Co., 124 Fed. 961, 60 C. C. A. 93; Smith v. Weeks, 53 Fed. 758, 3 C. C. A. 644.
Petition denied.